Citation Nr: 0823061	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right tibia stress fracture.  

2.  Entitlement to service connection for bilateral shin 
splints.  





ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1991 to 
February 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from July 2004 and January 2005 decisions by the RO in 
Winston-Salem, North Carolina, which denied and continue to 
deny, respectively, his claims for service connection for 
residuals of a right tibia stress fracture and bilateral shin 
splints.  

In October 2007, the Board remanded these claims to the RO, 
via the Appeals Management Center (AMC), for additional 
development and consideration.  In March 2008, the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny these claims and returned the file to the Board for 
further appellate review.

Another preliminary point worth mentioning is that, in his 
November 2005 substantive appeal (VA Form 9), the veteran 
raised an additional claim that had not been previously made 
or adjudicated - for service connection for arthritis.  
So this additional claim is referred to the RO for 
appropriate development and consideration.  The Board 
does not have jurisdiction to consider it, even in a remand, 
because the RO has not considered it in the first instance, 
much less denied it, followed by the initiation of a timely 
appeal to the Board by the veteran.  See 38 C.F.R. § 20.200 
(2007).  See, too, Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction over an issue not yet 
adjudicated by the RO).  


FINDINGS OF FACT

1.  The veteran does not have current residuals of a right 
tibia stress fracture.  

2.  The veteran sustained an acute and transitory injury to 
his shins while in the military; but that injury resolved and 
did not result in chronic residual disability.  The competent 
medical evidence of record indicates his current shin splints 
disability is unrelated to his period of active military 
service.  


CONCLUSIONS OF LAW

1.  Residuals of a right tibia stress fracture were not 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Bilateral shin splints were not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of March 2004 and December 2007 VCAA 
letters from the RO and AMC to the veteran.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by:  
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his claims for 
service connection; 
(2) informing him of the information and evidence VA would 
obtain and assist him in obtaining; and
(3) informing him of the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

It equally deserves mentioning that recent March 2006, 
December 2007, and March 2008 letters from the RO and AMC 
further advised the veteran that a downstream disability 
rating and an effective date will be assigned if service 
connection is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

And after providing the additional VCAA notice in March 2006 
and December 2007, the AMC subsequently went back and 
readjudicated his claim in the March 2008 SSOC - including 
addressing any additional evidence received in response to 
that additional notice.  This is important to point out 
because the Federal Circuit Court and Veterans Claims Court 
have recently held that a statement of the case (SOC) or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  So the timing 
defect in the notice has been rectified.  

That said, the RO provided an additional VCAA Dingess notice 
in March 2008, concurrent with the March 2008 SSOC, but did 
not go back and again readjudicate the claim by way of a 
subsequent SSOC.  So, in essence, based on the above caselaw, 
the timing defect in the VCAA notice was not rectified 
because the RO did not go back and reconsider the claim after 
providing the required additional VCAA notice.  

Concerning this, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
veteran, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the veteran in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id.  

The Board finds that the presumption of prejudice due to 
timing error has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.  

Most importantly, he clearly showed actual knowledge of the 
evidence required to substantiate the claims at issue.  The 
veteran demonstrated this through submission of personal 
statements, duplicate service medical records (SMRs) and 
service personnel records (SPRs), and relevant private 
treatment records, which could help him establish his claim.  
In addition, all VCAA notices provided by VA were clear and 
pertinent to his contentions, such that a reasonable person 
could understand what was required to prove the claim.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

There is no allegation or evidence that the timing error 
affected the essential fairness of the adjudication of the 
claim.  

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), private medical records as 
identified and authorized by the veteran, and arranged for a 
VA compensation examination.  Also, he himself submitted 
personal statements and additional private medical records.  
Neither he nor his representative has stated any additional 
evidence remains outstanding.  Therefore, the Board is 
satisfied the RO has made reasonable efforts to obtain any 
identified medical records.  

The standards of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), are not met in this case.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is already 
sufficient competent medical evidence to adjudicate the 
service connection claim, such that a VA examination and/or 
opinion would serve no constructive purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

There is no indication from the record that he has any 
currently diagnosed disability of his tibia, nor any 
competent or credible evidence otherwise suggesting a link 
between his current claimed residuals of right tibia stress 
fracture and his military service.  VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of lay 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  As for his bilateral shin splints, there is again no 
competent or credible evidence of a nexus to his period of 
active duty.  There is also a lapse of nearly ten years after 
service till his first documented complaints or treatment of 
a shin splints disorder, further detracting from his claim 
and need for a medical nexus examination.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  As a whole, service and 
post-service medical records provide no basis to grant any of 
the service connection claims, and in fact provide evidence 
against the claims, such that no basis for another VA 
compensation examination is warranted.  So the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  



Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Analysis for Residuals of a Right Tibia Stress Fracture

Unfortunately, most fatal to this claim is that there simply 
is no medical evidence confirming the veteran has current 
disability from residuals of a right tibia stress fracture.  
As mentioned, proof of current disability is perhaps the most 
fundamental requirement for establishing entitlement to 
service connection.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
only may be awarded to an applicant who has disability on the 
date of his application, not for past disability).

Significantly, the December 2007 VA compensation examination 
report provides highly probative evidence against his claim, 
noting an impression of a normal right leg.  Specifically, 
the examiner found that, "[t]he bony architecture of the 
right and left tibia and fibula is intact with no evidence of 
acute bony injury.  The articulations are intact proximally 
distally, and are no associated soft tissue abnormalities."  
He further found that, aside from subjective bilateral shin 
pain, there was no pathology to render a diagnosis.  

Moreover, a review of private treatment records also fails to 
reveal any confirmed diagnosis of residuals of a right tibia 
stress fracture.  To the contrary, a December 2005 private 
radiology report found that there was "no evidence of acute 
fracture or dislocation." And similarly to the VA examiner, 
that report added that "[t]he bony structures are intact and 
soft tissues are unremarkable."  Further findings of the 
specific absence of a current disability of the tibia were 
noted in a January 2006 private treatment record, which 
stated that "[n]o activity identified in the tibias."  

So, simply stated, the medical record outweighs his personal 
belief that he has this disorder.  Thus, absent current 
disability from residuals of a right tibia stress fracture.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Analysis for Bilateral Shin Splints

Again, most fatal to this claim is that there simply is no 
medical evidence confirming the veteran has current 
disability from bilateral shin splints.  As mentioned, proof 
of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich, 8 Vet. App. 208.  Notably, the 
February 2007 and April 2008 private treatment letters by Dr. 
P.H., however, indicate the veteran may indeed have current 
disability since he has experienced chronic shin pain from at 
least 2003.  That said, pain alone, without a diagnosed or 
identifiable underlying malady or condition, cannot 
substantiate a claim for service connection.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

Most significantly, the December 2007 VA compensation 
examiner found that, even considering the veteran's 
subjective bilateral shin pain, there was no pathology to 
render a diagnosis.  Moreover, a review of recent private 
treatment records fails to reveal any confirmed diagnosis of 
bilateral shin splints.  Rather, a January 2006 private 
radiology report found no findings in the shins, nor any 
findings to explain the shin pain.  So, simply stated, 
the medical record outweighs his personal belief that he has 
this disorder.  Thus, absent current disability, service 
connection for a bilateral shin splints disorder cannot be 
granted.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  

Even were the Board to assume for the sake of argument that a 
bilateral shin splints disability is confirmed for VA 
compensation purposes, the veteran's claim would still fail 
based on the lack of a medical opinion relating the 
disability to service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Although the veteran's service medical records (SMRs) confirm 
he received acute care for a right tibial stress fracture and 
bilateral shin pain, edema, and tenderness in February to 
March 1991, with follow-up on several occasions for his right 
leg until October 1991, the records from service do not also 
indicate those injuries resulted in chronic residual 
disability.  Rather, a September 1991 SMR noted that his 
stress fracture was "almost healed," and an October 1991 
service personnel record likewise acknowledged that his shin 
stress fracture had improved to the point that he had been 
declared fit for service.  From late 1991 through the time of 
his separation from active duty in February 1993, there were 
no further complaints or treatment for shin pain for either 
leg.  This early in-service injury to the right shin, or even 
possibly both shins, appears to have been an acute problem 
that resolved midway through service.  

Importantly, there is competent medical evidence of record 
discounting any notion that the veteran's current bilateral 
shin pain is related to or dates back to his 
military service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d 
at 1375.  Specifically, the December 2007 VA examiner 
determined "it is less likely than not that the [current] 
subjective bilateral shin pain was caused by or a result of 
military service."  This opinion is entitled to a lot of 
probative weight because it is based on a personal 
examination of the veteran and independent review of the 
record.  It therefore has the proper factual foundation.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  In this regard, his private medical records on 
file contain no evidence or opinion concerning the etiology 
of his claimed bilateral shin splints.  So there is not the 
required evidence of correlation between his current 
bilateral shin pain and his military service.  Boyer, 210 
F.3d at 1353; Maggitt, 202 F.3d at 1375.  

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of nearly a decade between service 
and the first documented complaints of bilateral shin pain 
provides highly probative evidence against this claim.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-497.  It must be 
concluded that the bilateral shin pain from in-service injury 
was acute and transitory and resolved prior to his discharge 
without resultant chronic residual disability.  His SMRs, as 
a whole, provide evidence against a finding of a chronic 
bilateral shin splints disorder in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  And again, there is 
no post-service history of complaint, treatment, or diagnosis 
of the veteran's asserted bilateral shin splints disability 
for many years after.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of a 
right tibia stress fracture and bilateral shin splints.  So 
there is no reasonable doubt to resolve in the veteran's 
favor, and these claims must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Service connection for residuals of a right tibia stress 
fracture is denied.  

Service connection for bilateral shin splints is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


